Name: COMMISSION REGULATION (EC) No 848/96 of 8 May 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 No L 115/6 EN Official Journal of the European Communities 9 . 5 . 96 COMMISSION REGULATION (EC) No 848/96 of 8 May 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund lemons and apples under licences without advance fixing of the refund applied for between 1 March 1996 and 30 April 1996, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as last amended by Regulation (EC) No 623/96 (4), fixes the indicative quantities laid down for the issue of export licences other than those requested in the context of food aid; Whereas, in the light of information now available to the Commission, the indicative quantities have been exceeded in the case of hazelnuts in shell , lemons and apples; whereas, in addition, the overrun is such that the quanti ­ ties applied for are greater than the total of the correspon ­ ding indicative quantities for the periods March/April and May/June 1996; Whereas as a consequence a reduction coefficient should be fixed for quantities applied for hazelnuts in shell, HAS ADOPTED THIS REGULATION: Article 1 The reduction coefficients by which the quantities applied for must be multiplied and the rates of refund applying to export licences without advance fixing of the refund as referred to in Article 5 of Regulation (EC) No 1488/95 and applied for between 1 March 1996 and 30 April 1996 shall be as fixed in the Annex hereto. The above sub-paragraph shall not apply to licences applied for in connection with food aid operations as provided for in Article 10 (4) of the Agreement on Agri ­ culture concluded during the Uruguay Round of multi ­ lateral trade negotiations. Article 2 This Regulation shall enter into force on 9 May 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29. 6. 1995, p. 68. 0 OJ No L 280 , 23. 11 . 1995, p. 30. (3) OJ No L 145, 29. 6. 1995, p. 75. H OJ No L 89, 10. 4. 1996, p. 11 . 9 . 5. 96 | EN~| Official Journal of the European Communities No L 115/7 ANNEX Reduction coefficients for quantities applied for and rates of refund applicable to licences without advance fixing of the refund applied for between 1 March and 30 April 1996 Product Reduction coefficient (quantities) Rate of refund (ECU/tonne net) Tomatoes (no reduction) 41,30 Shelled almonds (no reduction) 88,90 Hazelnuts in shell (no reduction) 103,80 Shelled hazelnuts (no reduction) 200,20 Walnuts in shell 0,0275 128,70 Oranges 1 Lemons 0,2591 124,00 Table grapes (no reduction) 44,50 Apples 0,3977 73,50 Peaches and nectarines (no reduction) 45,90